                      Case 17-27694                 Doc 22           Filed 11/29/18 Entered 11/29/18 11:06:05                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Bahtiyor Sultan                                                                 §           Case No. 17-27694
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    09/15/2017 . The undersigned trustee was appointed on 09/15/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 9,741.46

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.00
                                                     Bank service fees                                                                   138.72
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 9,602.74

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-27694                  Doc 22          Filed 11/29/18 Entered 11/29/18 11:06:05                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 03/14/2018 and the
      deadline for filing governmental claims was 03/14/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,724.15 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,724.15 , for a total compensation of $ 1,724.15 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 10.72 , for total expenses of $ 10.72 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/05/2018                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                         Case 17-27694               Doc 22     Filed 11/29/18 Entered 11/29/18 11:06:05                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                   RECORD
                                                                                                   ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              17-27694                          PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Bahtiyor Sultan                                                                                             Date Filed (f) or Converted (c):   09/15/2017 (f)
                                                                                                                                  341(a) Meeting Date:               10/12/2017
For Period Ending:    11/05/2018                                                                                                  Claims Bar Date:                   03/14/2018


                                   1                                                2                             3                            4                          5                             6

                         Asset Description                                        Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                  Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                              Assets
                                                                                                           and Other Costs)

  1. 25017 Wright Lane                                                                   286,000.00                        0.00                                                       0.00                        FA
     Plainfield Il 60585-5813 Will
  2. Household Goods And Furnishings.                                                         480.00                       0.00                                                       0.00                        FA
  3. Wearing Apparel.                                                                         100.00                       0.00                                                       0.00                        FA
  4. Cash                                                                                      50.00                       0.00                                                       0.00                        FA
  5. Nbm Express Inc. Debtor Owns 100% Of The Stock. The Only                              7,700.00                    7,241.46                                                 7,241.46                          FA
     Ase
  6. Void (u)                                                                                   0.00                       N/A                                                        0.00                  Unknown
  7. Transfer of Vehicle to Family Member (u)                                                   0.00                   2,500.00                                                 2,500.00                          FA
INT. Void (u)                                                                                   0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $294,330.00                   $9,741.46                                               $9,741.46                         $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee reached a settlement with the Debtor and is awaiting the last payment.



  RE PROP #              5   --   The Debtor liquidated the Volvo Tractor for approximately $27,000, and turned over the
                                  remaining funds to the Trustee.
  RE PROP #              6   --   This listed as an "asset" on schedules, but appears to be a note.
  RE PROP #              7   --   The Transfer was disclosed on the Statement of Finanical Afairs, but not on Schedule B.

  Initial Projected Date of Final Report (TFR): 03/31/2018             Current Projected Date of Final Report (TFR): 12/31/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 17-27694                 Doc 22 Filed 11/29/18
                                                                                           FORM 2Entered 11/29/18 11:06:05                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-27694                                                                                            Trustee Name: Zane L. Zielinski, Trustee                                    Exhibit B
      Case Name: Bahtiyor Sultan                                                                                           Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2278
                                                                                                                                           Checking
  Taxpayer ID No:                                                                                         Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   10/27/17             5          Plainfield Logistics LLC                  Sale Proceeds                                        1129-000                  $7,241.46                                  $7,241.46
                                   Bank of America Cashier's Check
   11/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                           $10.00            $7,231.46
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                           $10.40            $7,221.06
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                           $10.74            $7,210.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/19/18             7          Moneygram                                 Secured Claim Payment                                1241-000                     $250.00                                 $7,460.32

   02/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                           $10.83            $7,449.49
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/27/18             7          Bahityor Sulton                           Settlement Funds                                     1241-000                     $250.00                                 $7,699.49
                                   Moneygram
   03/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                           $10.00            $7,689.49
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/22/18             7          Sulton                                    Settlement Funds                                     1241-000                     $250.00                                 $7,939.49
                                   Moneygram
   04/06/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                           $11.55            $7,927.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/26/18             7          B. Sulton                                 Settlement Funds                                     1241-000                     $250.00                                 $8,177.94
                                   Moneygram
   05/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                           $11.45            $8,166.49
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/16/18             7          Bahtiyor Sultan                           Settlement Funds                                     1241-000                     $250.00                                 $8,416.49
                                   Moneygram
   06/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                           $12.32            $8,404.17
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                         $8,491.46                $87.29
                                                                                                                                                                                                   Page:           2
                                         Case 17-27694                 Doc 22 Filed 11/29/18
                                                                                           FORM 2Entered 11/29/18 11:06:05                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-27694                                                                                              Trustee Name: Zane L. Zielinski, Trustee                                  Exhibit B
      Case Name: Bahtiyor Sultan                                                                                            Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2278
                                                                                                                                           Checking
  Taxpayer ID No:                                                                                         Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   06/18/18             7          B. Sultan                                 Settlement Payment                                    1241-000                    $250.00                                 $8,654.17
                                   Western Union Money Order
   07/09/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $12.25            $8,641.92
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/06/18             7          B. Sultan                                 Settlement Funds                                      1241-000                    $250.00                                 $8,891.92
                                   Western Union Payment
   08/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $12.85            $8,879.07
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/27/18             7          BU Sultan                                 Settlement Payment                                    1241-000                    $250.00                                 $9,129.07
                                   Moneygram
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $13.18            $9,115.89
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/26/18             7          Western Union Money Order                 Settlement Funds                                      1241-000                    $250.00                                 $9,365.89

   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $13.15            $9,352.74
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/24/18             7          B. Sultan                                 Settlement Funds                                      1241-000                    $250.00                                 $9,602.74
                                   Moneygram


                                                                                                             COLUMN TOTALS                                  $9,741.46               $138.72
                                                                                                                   Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                             Subtotal                                       $9,741.46               $138.72
                                                                                                                   Less: Payments to Debtors                     $0.00                $0.00
                                                                                                             Net                                            $9,741.46               $138.72




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                         $1,250.00                $51.43
                                                                                                                                                           Page:     3
                                 Case 17-27694    Doc 22          Filed 11/29/18 Entered 11/29/18 11:06:05         Desc Main
                                                                   Document     Page 6 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2278 - Checking                                          $9,741.46               $138.72              $9,602.74
                                                                                                           $9,741.46               $138.72              $9,602.74

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $9,741.46
                                            Total Gross Receipts:                      $9,741.46




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-27694              Doc 22        Filed 11/29/18 Entered 11/29/18 11:06:05         Desc Main
                                                            Document     Page 7 of 10
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-27694                                                                                                  Date: November 7, 2018
Debtor Name: Bahtiyor Sultan
Claims Bar Date: 3/14/2018


Code #     Creditor Name And Address           Claim Class        Notes                       Scheduled           Claimed            Allowed
           Zane L. Zielinski, Trustee          Administrative                                     $0.00          $1,724.15          $1,724.15
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646
           trustee@zanezielinski

           Zane L. Zielinski, Trustee          Administrative                                      $0.00            $10.72            $10.72
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646
           trustee@zanezielinski

1          American Express Centurion Bank     Unsecured                                      $47,208.00        $47,901.52         $47,901.52
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701


           Case Totals                                                                        $47,208.00        $49,636.39         $49,636.39
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 1                Printed: November 7, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 17-27694              Doc 22    Filed 11/29/18 Entered 11/29/18 11:06:05              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-27694
     Case Name: Bahtiyor Sultan
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  9,602.74

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $         1,724.15 $                0.00 $         1,724.15
       Trustee Expenses: Zane L. Zielinski, Trustee $                 10.72 $             0.00 $             10.72
                 Total to be paid for chapter 7 administrative expenses               $                  1,734.87
                 Remaining Balance                                                    $                  7,867.87


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 17-27694             Doc 22    Filed 11/29/18 Entered 11/29/18 11:06:05            Desc Main
                                              Document     Page 9 of 10




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 47,901.52 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 16.4 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          American Express
     1                    Centurion Bank             $        47,901.52 $              0.00 $          7,867.87
                 Total to be paid to timely general unsecured creditors               $                7,867.87
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-27694              Doc 22   Filed 11/29/18 Entered 11/29/18 11:06:05   Desc Main
                                             Document     Page 10 of 10




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
